Citation Nr: 1811839	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-25 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder. 

2. Entitlement to a compensable rating for right ear hearing loss. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1974 to February 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO). 

As the record shows other psychiatric diagnoses in addition to depression, the claim of service connection for a psychiatric disorder has been recharacterized to encompass any psychiatric disorder shown however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2012).  

In February 2017, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a "Travel Board hearing".  A transcript of the hearing is of the record.

The Board has jurisdiction over the Veteran's claim for TDIU under Rice, which found that where a claimant, or the record, raises the question of unemployability due to the disability for which an initial rating is sought, part of the claim for increased compensation is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record shows the Veteran has been determined disabled by the Social Security Administration (SSA) in part because his hearing loss makes him have a "difficulty understanding speech" as shown in the April 2012 examination.   

The issues of TDIU and entitlement to a compensable rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The evidence indicates that (1) the Veteran has been diagnosed with several current acquired psychiatric conditions (major depressive disorder with psychosis and paranoia, see SSA records; schizoaffective disorder, see June 2017 private evaluation; and depression and anxiety, see VA treatment records); (2) the Veteran experienced psychiatric symptoms during service (see February 1975 STR mental status evaluation noting "inability to adjust"); and (3) it is at least as likely as not that the Veteran's current conditions are causally related to service because the psychiatric symptoms began during service and have persisted since that time (see February 2017 testimony and a June 2017 positive nexus opinion, which is more probative than a negative April 2014 VA opinion that did not provide an adequate rationale and was not based on an accurate factual premise because it discounted the condition as "mild" despite Social Security Disability benefits awarded, in large part, because of the Veteran's psychiatric disability).


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Service connection for an acquired psychiatric disorder is granted. 



	(CONTINUED ON NEXT PAGE)




REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  In the February 2017 hearing, the Veteran stated that his hearing had been worsening over time.  His last audiology examination was held in April 2014.  As the Veteran has reported worsening symptoms, a new examination is needed to properly evaluate the severity of his disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

The issue of TDIU is secondary to the Veteran's hearing loss and is inextricably intertwined with the issue of increased rating for right ear hearing loss because a decision on the hearing loss could have a significant impact on the issue of TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994).  In addition, to adequately adjudicate the issue of TDIU, the AOJ should ensure that the Veteran's [newly granted] acquired psychiatric disorder is rated before adjudicating the issue of TDIU. 

The Veteran has sought VA treatment in the past.  The AOJ should ensure that VA treatment records are up to date.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received beginning in 2015 (i.e., update the records of his VA treatment to the present time).

2. The AOJ should arrange for an audiology examination of the Veteran to ascertain the severity of his service-connected right ear hearing loss.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  The examiner should also be provided a copy of the criteria for rating hearing loss disabilities.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following: 
	
a) Please describe all symptoms and manifestations of the Veteran's service-connected right ear hearing loss and describe their degree of severity and impact on function.  

b) Please specifically comment on the overall impact the service-connected right ear hearing loss disability has on his occupational ability.  

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate (by law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should appropriately rate the Veteran's [newly service-connected] acquired psychiatric disorder.

4. Once all the above have been completed, the AOJ should then review the record, ensure that all development is complete (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal, specifically right ear hearing loss and TDIU.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


